The evidence closed.
Friday, May 9th, 1851.
The argument before the Jury commenced at 9 A. M. and closed at about half past 12. The Jury retired and in half an hour returned with a verdict of “ Guilty of Voluntary Manslaughter,” ascertaining the term of confinement in the penitentiary at one year.
A motion for a new trial was submitted without argument and *88overruled ; the Court remarking that he had seldom seen a ease in which the verdict more accurately responded to his view of the law and the evidence.
Exceptions had been taken in behalf of the prisoner to various decisions of the Court, with a view, if expedient, to apply to the General Court for a writ of Error, but the prisoner upon her own motion, after conference with her counsel, signified her assent to the verdict and requested that sentence should be at once pronounced, which was done accordingly.